DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 1, 3-4, 7-8 and 12-15, claim 1 recites “detect a connection of an external apparatus or an inflow of external data” in line 8, claim 3 recites the limitation of “detects a connection of an unauthenticated or unregistered external apparatus” in lines 2-3, claim 4 recites the limitation of “detects an inflow of unauthenticated or unregistered external data” in lines 2-3, claim 7 recites the limitation of “…when a connection of an unauthenticated or unregistered external apparatus is detected” in lines 3-5, claim 8 recites the limitation of “when a connection of an unauthenticated or unregistered external terminal or a connection of an external controller is detected” in lines 4-6, claim 12 recites the limitation of “detecting a connection of an external apparatus or an inflow of external data” in lines 3-4, claim 13 recites the limitation of “wherein the step of detecting includes: detecting a connection of an unauthenticated or unregistered external apparatus or an inflow of unauthenticated or unregistered external data” in lines 1-5, claim 14 recites the step of “…when a connection of an unauthenticated or unregistered external apparatus is detected” in lines 3-5, claim 15 recites the step of “…when an inflow of unauthenticated or DB1/ 106563467.1unregistered external data is detected” in lines 5-6. While the specification provides some support for this detection step, (e.g. [0042] states “…the control circuit 130 may detect a connection of an external apparatus or an inflow of external data. The control circuit 130 may detect the connection of the external apparatus and/or the inflow of the external data, as a means of preventing external intrusion. For example, the external apparatus may include at least part of an external diagnostic device, an external memory, an external terminal, or an external controller. The control circuit 130 may detect the connection of an external apparatus that is not authenticated or registered. The control circuit 130 may detect the inflow of external data that is not authenticated or registered.”), the specification fails to describe in such a way as to reasonably convey to one skilled in the relevant art how the connection of the external apparatus and/or the inflow of the external data is actually detected. As best understood, the specification fails to disclose if the detection is the result of a physical action (e.g. the actuation of a switch upon connection of a device), or the result of a change in a sensed measurement (e.g. an increase/decrease in current/voltage in response to the connection of the external apparatus, or an abnormality in a data stream resulting from an upload/download). It is in this way that the specification fails to describe in such a way as to reasonably convey to one having an ordinary level of skill in the art a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the same. Claims 2, 5-6, and 9-12 are further rejected for dependence upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how a a connection of an external apparatus or an inflow of external data is detected, or how an inflow of unauthenticated or DB1/ 106563467.1unregistered external data is detected (see 35 U.S.C. 112(a) rejection above). 
In re claims 1, 3-4, 7-8 and 12-15, while the specification provides limited support for this detection step (see [0042] of the specification), the specification fails to state exactly how a connection of an external device is detected, or how an inflow of external data is detected, or how it is determined/detected that an inflow of data is unauthenticated or unregistered. As explained above, claim 1 recites “detect a connection of an external apparatus or an inflow of external data” in line 8, claim 3 recites the limitation of “detects a connection of an unauthenticated or unregistered external apparatus” in lines 2-3, claim 4 recites the limitation of “detects an inflow of unauthenticated or unregistered external data” in lines 2-3, claim 7 recites the limitation of “…when a connection of an unauthenticated or unregistered external apparatus is detected” in lines 3-5, claim 8 recites the limitation of “when a connection of an unauthenticated or unregistered external terminal or a connection of an external controller is detected” in lines 4-6, claim 12 recites the limitation of “detecting a connection of an external apparatus or an inflow of external data” in lines 3-4, claim 13 recites the limitation of “wherein the step of detecting includes: detecting a connection of an unauthenticated or unregistered external apparatus or an inflow of unauthenticated or unregistered external data” in lines 1-5, claim 14 recites the step of “…when a connection of an unauthenticated or unregistered external apparatus is detected” in lines 3-5, claim 15 recites the step of “…when an inflow of unauthenticated or DB1/ 106563467.1unregistered external data is detected” in lines 5-6. However, the claims also fail to state exactly how a connection of an external device is detected, or how an inflow of external data is detected, or how it is determined/detected that an inflow of data is unauthenticated or unregistered. This being the case, it is unclear to one having ordinary skill in the art exactly how a connection of an external device is detected, or how an inflow of external data is detected, or how it is determined/detected that an inflow of data is unauthenticated or unregistered, and as such the claims fail to particularly point out and distinctly claiming the subject matter which the applicant regards as the invention. Claims 2, 5-6, and 9-12 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 13-14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (U.S. 20200086827).
In re claims 1 and 12, Tanaka teaches an analogous apparatus/method of a vehicle, the apparatus comprising: 
a communication circuit (fig. 1; communication LSI 53; [0111]); 
a power controller (fig. 1; considered to be an inherent part of in-vehicle ECU 111); and 
at least one control circuit (fig. 1; main control unit 23) electrically connected to the communication circuit (as shown in fig. 2) and the power controller (fig. 1-2; note: main control unit 23 is part of main IC 51, which in turn is part of device 101 as shown in fig. 2, and as shown in fig. 1, device 101 is electrically connected to switch device 151, which is further electrically connected to in-vehicle ECU 111 and forms at least part of in-vehicle network 10) and 
wherein the at least one control circuit is configured to: 
detect a connection (fig. 2-3; via unauthorized access detection unit 24; [0112; 0167-0169]) of an external apparatus (external device; [0087-0088]) or an inflow of external data (unauthorized access detection unit 24 monitors information that’s transmitted and received; [0170]), 
and block 
at least part of a function provided by the vehicle (fig. 8; s516; [0261-0266]; main control unit 23 performs control for safely stopping vehicle on road shoulder via autonomous driving ecu 112; note: stopping of vehicle on road shoulder is considered to be blocking at least part of a function provided by the vehicle, namely driving.), 
at least part of power supplied by the power controller, or 
the at least part of the function and the at least part of the power, 
based on a detection result of the connection of the external apparatus or the inflow of the external data (as indicated above, and via. fig. 8, s508-s516).

In re claim 2, Tanaka teaches the apparatus of claim 1, and further teaches
wherein the external apparatus includes at least one of 
an external diagnostic device, 
an external memory (note: servers inherently include some sort of memory), 
an external terminal (report destination server 182, carrier server 183, map server 184, control server 185, general server 186, [0086]), or 
an external controller (see control server 185 above; [0086]).

In re claims 3-4, see claim 1 above.
In re claim 6, see claim 1 above.
In re claim 8, Tanaka teaches the apparatus of claim 6, and further teaches
wherein the at least one control circuit blocks (note: restricting access, as recited in [0209], is considered to at least be a form of blocking)
a function of a connectivity service (carrier server 183 enables the wireless communication device to access an external network 11; [0090]) DB1/ 106563467.1provided by the vehicle (text information as recited in [0209] is considered to be a function of a connectivity service via external network 11) and 
a function associated with the communication circuit (fig. 5; s210, s212; [0200-0206; 0209]; text information, image information, moving image information, audio information and the like are restricted).
when a connection of 
an unauthenticated or unregistered external terminal (fig. 5; s208) or 
a connection of an external controller is detected.

In re claim 13, see claims 12 and 3-4 above.
In re claim 14, see claim 1 and 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. 20200086827).
In re claim 7, Tanaka teaches the apparatus of claim 6, and further teaches wherein the at least one control circuit blocks  a function (fig. 5; s210, s212; [0200-0206; 0209]; text information, image information, moving image information, audio information and the like are restricted; Here, text information as recited in [0209] is considered to be a function of a connectivity service via external network 11) of a connectivity service (carrier server 183 enables the wireless communication device to access an external network 11; [0090]) provided by the vehicle when 
a connection of an unauthenticated or unregistered external device (fig. 5; s208) or 
a connection of an external memory is detected.
Tanaka fails to teach that the external device is a diagnostic device.
However, the use of external diagnostic devices (such as OBD II scan tools, as well as others) are well known to those having at least ordinary skill in the art. Thus it would have been obvious to one having at least ordinary skill in the art, that the external device could be a diagnostic device.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. 20200086827) in view of Fitzgerald et. al. (U.S. 20100134275).
In re claim 15, Tanaka teaches the method of claim 12, and further teaches 
wherein the step of blocking includes: 
at least part of a function provided by the vehicle (fig. 8; s516; [0261-0266]; main control unit 23 performs control for safely stopping vehicle on road shoulder via autonomous driving ecu 112; note: as recited in claim 1, stopping of vehicle on road shoulder is considered to be blocking at least part of a function provided by the vehicle, namely driving)
when 
a connection of an external apparatus (external device; [0087-0088]) is detected (fig. 2-3; via unauthorized access detection unit 24; [0112; 0167-0169]) or an inflow of external data (unauthorized access detection unit 24 monitors information that’s transmitted and received; [0170]). 

However, Tanaka lacks wherein the step of blocking includes: 
controlling the power controller to shut off power supplied to 
at least part of a communication circuit or 
a part of at least one control circuit 
when an inflow of unauthenticated or DB1/ 106563467.1unregistered external data is detected.

Fitzgerald teaches an analogous method for an analogous electronic device contained within a vehicle ([0028]) where,
an analogous power controller (inherent) is controlled to shut off power supplied to 
a part of at least one control circuit (“…device can be significantly disabled or entirely shutdown to prevent its use and help prevent an unauthorized user from attempting to circumvent security protections…”; [0090]; Here, entirely shutdown in interpreted to mean that power is shut off to the device).
One having ordinary skill in the art would have appreciated and understood that unauthorized use by an unauthorized user attempting to circumvent security protections would result in an inflow/outflow of unauthenticatedDB1/ 106563467.1/unregistered external data, or connection to an unauthorized/unauthenticated external device. One having ordinary skill in the art would also have appreciated and understood that one way to mitigate possible damage caused by an unauthorized user attempting to circumvent security protections would be to simply power down/shut off power to a device, thus rendering it inoperable.
This being the case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Tanaka, to incorporate powering down/shutting off power to a device in response to an unauthorized use, as clearly suggested and taught by Fitzgerald, in order to help prevent an unauthorized user from attempting to circumvent security protections ([0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747